Citation Nr: 0827502	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-31 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral cold 
injury of the hands.

2.  Whether new and material evidence was received to reopen 
the claim for service connection for bilateral cold injury of 
the feet.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 determination by the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.  
FINDINGS OF FACT

1.  The evidence, overall, does not demonstrate that the 
veteran's current peripheral neuropathy of the hands was 
incurred in or caused by his service.

2.  The RO denied the veteran's claim for service connection 
for bilateral cold injury of the feet in July 2003.  
Following proper notification that month, an appeal of the 
denial of service connection was commenced but the veteran 
withdrew the claim before a substantive appeal was completed.  

3.  Since the July 2003 denial of the claim, the veteran has 
submitted new and material evidence toward the claim for 
service connection for bilateral cold injury of the feet.

4.  The evidence, overall, does not demonstrate that the 
veteran's current peripheral neuropathy of the lower 
extremities was incurred in or caused by his service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral cold injury of the hands 
is not established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).

2.  New and material evidence has been received to allow for 
reopening the claim of service connection for bilateral cold 
injury of the feet; therefore the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 
(2007).

3.  Based on all the evidence, service connection for 
bilateral cold injury of the feet is not established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  New and material evidence

The RO denied service connection for bilateral cold injury of 
the feet in a July 2003 rating decision.  An RO letter dated 
that month gave the veteran notice of this denial and his 
appellate rights, and the veteran initiated an appeal, but he 
did not perfect the appeal process.  Therefore, that RO 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103.

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

The veteran filed his petition to reopen in August 2005.  For 
claims filed on or after August 29, 2001, "new" evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The veteran is documented as having neuropathy of the lower 
extremities since approximately 2000.  The RO denied service 
connection for bilateral cold injury of the feet because 
there was no objective evidence showing that the veteran's 
difficulties with his feet were related to his military 
service.

Evidence of record since the RO's July 2003 decision includes 
VA and private treatment records, as well as morning reports 
from the veteran's time in service.  The veteran's time in 
Korea during his service had not previously been specifically 
shown by the evidence, as his service records are fire-
related (to be discussed below).  

Because the veteran's claim of cold injury to the feet is 
alleged to have occurred in Korea, the morning reports are 
new and material evidence relating to an unestablished fact 
necessary to substantiate the claim, namely the veteran's 
presence in Korea during his service.  The claim is therefore 
reopened.

2.  Service connection

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the 
merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to 
ask the veteran if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
veteran, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the veteran 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Id. at 565.

In this case, the veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The veteran's arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  Thus, 
the Board finds that the veteran would not be prejudiced by 
the adjudication of his claim at this time.  Accordingly, 
there is no basis for an additional delay in the adjudication 
of this case and the Board will proceed with the adjudication 
of the claim on a de novo basis.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that his current peripheral neuropathies 
of the hands and feet are the result of cold weather injuries 
incurred during or caused by his service.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The RO obtained VA outpatient 
treatment records through November 2005, and the veteran 
submitted private treatment records from a Dr. B.  The 
records indicate ongoing treatment for peripheral 
neuropathies of the upper and lower extremities, bilaterally.  
Based on the above, the evidence does indeed show both 
current disabilities.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  
Unfortunately, the veteran's service records are not 
available.  When service medical records are lost or missing, 
VA has a heightened obligation to satisfy the duty to assist.  
In this case, the veteran's records appear to have been 
destroyed in the fire at the National Personnel Records 
Center in St. Louis, Missouri in July 1973.  Under such 
circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply an "adverse presumption" against 
VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  

However, the Board will assume that the veteran was exposed 
to cold during his active service.  This is not in dispute. 

Post-service, it is significant that the first evidence of 
any treatment for the veteran's claimed injuries is from 
2000, approximately 43 years after discharge.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history in determining if service-connection is 
warranted, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

The third requirement for service connection is evidence of a 
medical nexus between the claimed in-service injury and any 
current disability.  The medical records, both VA and 
private, include notations by treating physicians relating 
the veteran's peripheral neuropathies to his service.  
However, each of these indications is based solely on the 
history reported by the veteran to the medical personnel.  
Mere transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).

For example, a May 2005 VA treatment record states "patient 
relates history of frostbite in service".  The examiner on 
that date noted an impression of "neuropathy, non specific" 
with the explanation "sensory in toes of feet is diminished 
with loss of protective sensation probably due to patient 
history of frostbite".  This examiner's statement indicates 
clearly that the frostbite to which he attributed the foot 
problems comes solely from the history reported to him by the 
veteran.

A statement was submitted in April 2005 by podiatrist Dr. B. 
in support of the claim for cold injuries to the feet.  Dr. 
B. stated that he first saw the veteran in March 2005 for an 
initial evaluation, decades after service.  Dr. B. stated, in 
pertinent part, "from his podiatric history and physical 
exam, we found that [the veteran] has been suffering from 
neurogenic pain likely related to his prolonged cold exposure 
injury to both of his lower extremities may years ago while 
he was in the service."  Again, the treating physician's 
opinion of relating the pain to cold exposure in service is 
based entirely on the history reported to him by the veteran.  

An August 2005 VA treatment record documents the veteran's 
cold injury examination protocol.  The patient history 
indicates, "got cold injury in Korea from 11-54 to 11-55.  
Temperatures extremely cold, snow, ice, sleet.  Fell in water 
on guard duty."  Once more, however, this history was 
reported solely by the veteran, and there is no objective 
evidence to support the claims.  There is no medical evidence 
linking this accident in service to a problem 43 years later. 

The Board acknowledges that the veteran has submitted lay 
statements indicating that his peripheral neuropathies of the 
hands and feet are related to extreme cold exposure in Korea.  
In this regard, the veteran is indeed competent to report 
symptoms of pain and changed sensation in his extremities.  
Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  
However, the veteran's lay contentions in this case are 
outweighed by the post-service medical record which, as a 
whole, indicates that the veteran did not receive treatment 
for his hand and feet disabilities until over four decades 
after discharge from service and clearly does not support a 
finding that these disorders were caused by service in Korea.  
See generally Barr v. Nicholson, supra.  Simply put, the 
veteran's lay contentions are not consistent with the other 
evidence of record, and are outweighed by this evidence.

As there is no medical evidence of either injury in service 
or of a medical nexus between the veteran's peripheral 
neuropathies and service from July 1954 to July 1957, the 
requirement of a medical nexus has not been fulfilled.  The 
Board finds that the service and post-service medical record 
clearly indicate that the veteran's hand and feet injuries 
were incurred many years after separation from service and no 
evidence connects the problems to service. 

Even if the Board were to assume cold exposure fifty years 
ago, the Board can not ignore a post-service record that 
indicates problems nearly one-half century after service, 
clearly providing evidence against the claim that this 
problem has anything to do with service, outweighing the 
veteran's lay statements.  The post-service treatment record 
provides particularly negative evidence against this claim.       

In summary, the medical evidence of record does not support 
the contention that the veteran's hand and feet problems are 
connected to service.  The Board must also find that the 
service and post-service treatment records, indicating 
peripheral neuropathies that did not manifest for many years 
after service, outweigh the veteran's lay statements cited 
above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral cold 
injury of the hands and feet.  In denying his claims, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in August 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, an examination does not need to be obtained 
because there is no objective evidence that the claimed 
injuries occurred in service or existed within forty years of 
discharge from service.  The low threshold set by McLendon 
was not met due to the lack of evidence for approximately 50 
years.  Any medical opinion based on this evidence would have 
to be based on pure speculation based on a total absence of 
medical evidence for more than 40 years after service.  Based 
on the above, there is sufficient competent medical evidence 
of record to make a decision on the claim.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted statements and records from 
Dr. B.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral cold injury of the hands is 
denied.

New and material evidence was received, therefore the claim 
for service connection for bilateral cold injury of the feet 
is reopened.

Service connection for bilateral cold injury of the feet is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


